Citation Nr: 1002324	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-34 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, however diagnosed, to include posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to 
February 1994.  He received the Southwest Asia service medal 
with two bronze service stars.  His military personnel 
records reflect that he was awarded the combat medical badge, 
although this is not noted on his DD 214.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  

The Board notes that the Veteran filed a claim for PTSD.  The 
Board finds, for the reasons noted below, that the issue is 
appropriately styled as one to include an acquired 
psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Private medical records, dated in January 2006, reflect that 
the Veteran was diagnosed with depression and treated with 
prescription medication.

A July 2006 VA examination report reflects that the Veteran 
does not have PTSD.  The examiner noted that he does have 
mild signs and symptoms of mood and anxiety but they do not 
meet criteria for PTSD or major depressive disorder. 

VA social worker records, dated in December 2006 and in 
August 2007, reflect a diagnosis of depressive disorder and 
anxiety disorder.  The social worker noted that psychosocial 
and environmental problems consisted of the Veteran's 
exposure to a combat zone, his first wife's death in an 
automobile accident, his inability to discipline his two 
teenage boys, and inadequate social support.  A September 
2007 social worker record also noted that a "goal" is to 
reduce PTSD symptoms and that the Veteran is on psychotropic 
medications.  

Entitlement to service connection for a psychiatric disorder, 
other than PTSD, has not been developed for appellate 
consideration.  The issue of entitlement to service 
connection for a psychiatric disorder, other than PTSD, is 
inextricably intertwined with the issue on appeal of 
entitlement to service connection for PTSD, as the latter 
constitutes a claim for service connection for psychiatric 
disability, however diagnosed. Clemons v. Shinseki, 23 Vet 
App 1 (2009).

The December 2006 mental health record reflects that the 
Veteran reported that he sought psychiatric treatment for the 
first time in 2001 from Dr. S.A.  (An August 2007 VA record 
reflects he reported that he had been on medication since 
approximately 2000).  The earliest records from Dr. S.A. 
associated with the claims file are from January 2006.  The 
Board finds that the Veteran's examination and treatment 
records with Dr. S.A. may be useful in adjudicating the 
claim, and VA should attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
him to identify the complete facility 
name, address, and approximate dates 
of treatment with Dr. S.A., and all 
other medical facilities, for 
examination and/or treatment for all 
acquired psychiatric disabilities, on 
a provided VA Form 21- 4142, 
Authorization and Consent to Release 
Information.  

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with 
the claims file, the Veteran's 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Notify the 
Veteran that he may obtain the 
evidence himself and send it to VA.

2.  The Veteran should be afforded a VA 
psychiatric examination to obtain a 
clinical opinion as to whether it is at 
least as likely as not that he has a 
current psychiatric disability, to 
include depression, anxiety, or a 
diagnosis of PTSD.  The claims folder, to 
include this remand, must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such review occurred.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

3.  Thereafter, adjudicate the issue of 
entitlement to service connection for 
an acquired psychiatric disability, 
however diagnosed, to include 
depression, anxiety, and PTSD.  If the 
benefit sought is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


